333 So.2d 894 (1976)
In re Vernon O. GRIGSBY
v.
STATE.
Ex parte STATE of Alabama.
SC 1815.
Supreme Court of Alabama.
July 2, 1976.
William J. Baxley, Atty. Gen., and Jane LeCroy Robbins, Asst. Atty. Gen., for petitioner, the State.
None for respondent.
MADDOX, Justice.
Petition of the State for Certiorari to the Court of Criminal Appeals to review and revise the judgment and decision of that Court in Grigsby v. State, 57 Ala.App. ___, 333 So.2d 891.
WRIT DENIED.
HEFLIN, C. J., and JONES, SHORES and BEATTY, JJ., concur.